Citation Nr: 0006085	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  98-00 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits.


REPRESENTATION


Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The veteran had active service from August 1944 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Houston, Texas, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

Additional evidence was received at the Board from the 
appellant in May 1999.  She did not submit a waiver of review 
of this material by the RO.  However, the additional evidence 
consists entirely of duplicate material that has been 
previously considered by the RO.  In addition, the Board 
requested an expert medical opinion from a VA doctor in 
October 1999.  This opinion was received in December 1999, 
and a copy was provided to the appellant's representative 
that same month.  In February 2000, the representative stated 
that they had no further evidence or argument to present.  
Therefore, the Board will proceed with its review of this 
appeal.  

The Board notes that the issue of eligibility to Dependent's 
Educational Assistance under 38 U.S.C.A. Chapter 35 was 
denied in the same June 1997 rating decision which denied the 
appellant entitlement to service connection for the cause of 
the veteran's death, and which denied entitlement to 
dependency and indemnity compensation benefits.  Following 
receipt of the November 1997 notice of disagreement, this 
issue was included in the December 1997 statement of the 
case, and in the September 1998 supplemental statement of the 
case.  However, the Board notes that the appellant has not 
made a specific claim for educational assistance.  She did 
not list this as an issue in the notice of disagreement, and 
did not include it as an issue for appeal in the January 1998 
substantive appeal.  The veteran's representative has not 
made any arguments pertaining to educational benefits.  
Therefore, as there is no substantive appeal for this issue, 
and no other indication that the appellant desires to pursue 
this issue, the Board will not consider the issue of 
entitlement to Dependent's Educational Assistance.  38 C.F.R. 
§ 20.202 (1999). 


FINDINGS OF FACT

1.  The veteran died in June 1997; the causes of his death 
were pneumonia, Alzheimer's, cardiomyopathy, and congestive 
heart failure.  

2.  Service connection for shell fragment wounds of the left 
foot and for malaria was in effect at the time of the 
veteran's death.  

3.  The service medical records are negative for evidence of 
pneumonia, Alzheimer's, or a heart disease, and the evidence 
indicates that these disabilities initially manifested many 
years after discharge from service.  

4.  The preponderance of the evidence indicates that the 
veteran's service connected disabilities were not 
etiologically related to the congestive heart failure or any 
other disability that caused or contributed to his death.  

5.  The veteran was not continuously rated totally disabled 
for any period preceding his death; and there is no evidence 
to establish that he was entitled to receive a total 
disability rating at any time prior to his death but for 
clear and unmistakable error in a previous rating action or 
that he could have hypothetically been entitled to receive a 
total disability rating at any time prior to his death.  



CONCLUSIONS OF LAW

1.  The principal and contributory causes of the veteran's 
death were not related to active service, or to service 
connected disabilities.  38 U.S.C.A. §§ 1310, 5107 (West 
1991); 38 C.F.R. § 3.312 (1999). 

2.  The criteria for dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant, widow of the veteran, contends that his death 
was the result of service connected disabilities.  She argues 
that the malaria for which the veteran was treated during 
service caused his congestive heart failure, which led to the 
development of the pneumonia that resulted in his death.  

Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1998).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b) (1999).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1) (1999).  If the service-connected 
disability affected a vital organ, consideration must be 
given to whether the debilitating effects of the service-
connected disability rendered the veteran less capable of 
resisting the effects of other diseases.  See 38 C.F.R. 
§ 3.312(c)(2).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  When an issue involves either medical 
etiology or medical diagnosis, competent medical evidence is 
required to make the claim well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91,92 (1993), see also Rucker v. Brown, 10 
Vet. App. 67 (1997).  

At the time of the veteran's death, service connection was in 
effect for the residuals of a shell fragment wound to the 
left foot, evaluated as 20 percent disabling, and malaria, 
evaluated as zero percent disabling.  The veteran had a 
combined evaluation of 20 percent.  These evaluations were 
effective from June 1947.  

The record includes a copy of the veteran's death 
certificate.  This shows that the veteran died on June [redacted], 
1997.  The place of death was a hospital.  The immediate 
cause of death was listed as pneumonia, and the underlying 
cause was Alzheimer's.  

A review of the service medical records is negative for 
evidence of a heart disability, pneumonia, or Alzheimer's 
disease. 

The veteran was afforded a VA examination in May 1949.  The 
cardiovascular and the respiratory systems were normal.  No 
residuals of malaria were found.  There was a very thin scar 
on the lateral plantar surface of the left foot.  There was 
no muscle, bone, tendon, or nerve injury seen.  The diagnoses 
included residuals of a shrapnel wound on the left foot, a 
small scar with no disability.  

The veteran underwent an additional VA examination in August 
1954.  The cardiovascular and respiratory systems were 
normal.  A chest X-ray study conducted at this time was also 
normal.  The veteran complained of recurrent attacks of fever 
and weak spells which last over night, and said that these 
spells would occur every three to six weeks.  The last spell 
was over a month ago.  The veteran had not been to a doctor 
for a check-up.  Following the examination, the diagnoses 
included history of malaria, no residual.  

The veteran was hospitalized at a VA facility from December 
1981 to January 1982.  The hospital report indicated that the 
cardiac examination was normal.  The report was negative for 
a cardiovascular or respiratory disability, and for any 
residuals of malaria.  The diagnoses included Alzheimer's 
disease.  

The veteran was afforded a private cardiology consultation by 
Dr. M. in February 1990.  The history of malaria was not 
noted.  The lungs were clear.  Following the examination, Dr. 
M. stated that he could see no evidence of significant 
cardiovascular disease.  

A chest X-ray study was conducted in April 1993 by Dr. R.  
The heart shadows were normal.  Bilateral infiltrate was 
noted, and there was scarring through both lung fields.  The 
impression was bilateral pneumonia.  

Private medical records from Dr. R. dated April 1997 show 
that the veteran was examined for problems that included an 
inability to clear his chest when he coughed.  The diagnoses 
included congestive heart failure. 

Hospital records from June 1997 show that the veteran was 
admitted because of problems with his Foley catheter.  The 
diagnoses included Alzheimer's disease.  Additional records 
show that the primary hospice diagnosis was end stage 
Alzheimer's, and that the secondary diagnosis was congestive 
heart failure.  Other June 1997 hospital records indicate 
that the veteran died on June [redacted], 1997.  The admitting 
diagnosis was Alzheimer's disease, and this was also the 
principal diagnosis.  The secondary diagnoses were congestive 
heart failure and essential hypertension.  

An autopsy was conducted in June 1997.  The summary stated 
that while multiple abnormalities were seen in the veteran's 
brain, none of the common causes of dementia were seen.  The 
presence of Alzheimer's disease was not confirmed.  The 
report was negative for comments regarding malaria, a 
cardiovascular disability, or a respiratory disability.  

The evidence also includes an October 1997 letter from C.R., 
M.D., who was the same doctor who signed the veteran's death 
certificate.  He noted that he had treated the veteran for 
many years prior to his death for early onset dementia and 
congestive failure.  Dr. R. said that it was error on his 
part that cardiomyopathy and congestive failure were not 
listed as a cause of death on the death certificate.  He 
added that it was an intermediate cause of death resulting in 
the pneumonia.  An additional October 1997 letter from M.M., 
M.D., states that the veteran's malaria undoubtedly 
contributed to his congestive heart failure, and to his 
demise.

A medical opinion by a staff cardiologist from the Veterans 
Health Administration was obtained in December 1999.  It was 
noted that he had reviewed the veteran's medical records and 
researched pertinent medical literature prior to rendering 
his opinion.  He noted that rare cases of heart failure were 
reported that were related to acute, fulminant malaria.  
These cases were apparently caused by obstruction of the 
coronary circulation as a result of parasitemia.  But this 
was not the veteran's clinical situation.  The expert stated 
that it was extraordinarily unlikely that the veteran's 
service connected malaria was a contributory cause to the 
veteran's death.  He could find nothing in the medical 
literature to support the contention that the veteran's 
malaria contributed substantially or materially to his death.  
In addition, there was no credible evidence to support the 
contention that the malaria combined with any other illness 
to cause his death.  In the opinion of the expert, the 
veteran's malaria neither aided nor lent assistance to 
produce his death. 

The Board finds that the appellant has submitted evidence of 
a well grounded claim for entitlement to service connection 
for the cause of the veteran's death.  The evidence indicates 
that the immediate cause of the veteran's death was 
pneumonia.  The veteran was service connected for malaria and 
residuals of a shell fragment wound to the left foot at the 
time of his death.  The October 1997 letters from the 
veteran's doctor opine that malaria contributed to the 
veteran's congestive heart failure, and that the veteran's 
congestive heart failure was cause of the pneumonia that led 
to his death.  Therefore, as there is medical evidence of a 
nexus between a service connected disability and the 
disability which led to the death of the veteran, the claim 
is well grounded.  Grottveit v. Brown, 5 Vet. App. 91,92 
(1993).  As the need for further development is not 
indicated, the Board will proceed with a review of the 
appellant's claim on the merits.  

After careful review of the appellant's contentions and the 
evidence of record, the Board finds that service connection 
for the cause of the veteran's death is not warranted.  The 
death certificate stated that the immediate cause of the 
veteran's death was pneumonia, and that the underlying cause 
was Alzheimer's.  The doctor who signed the death certificate 
noted that it was an error on his part not to include 
cardiomyopathy and congestive failure as a cause of death.  
The service medical records are completely negative for 
evidence of pneumonia and a heart disability, and these 
disabilities first manifested approximately 50 years after 
the veteran's discharge from service.  There is no medical 
opinion that would relate either Alzheimer's disease, 
pneumonia, or a heart disability to active service.  

The appellant has not made any contentions concerning the 
shell fragment wound, and there is no medical evidence to 
relate this disability to the death of the veteran.  The only 
medical evidence that suggests a relationship between the 
veteran's death and his malaria is the October 1997 letter 
from Dr. M.  However, the remaining medical records are 
completely negative for any evidence that malaria contributed 
to the congestive heart failure that resulted in the death of 
the veteran.  Dr. M. did not explain why he thought the 
malaria contributed to the veteran's congestive heart failure 
or cite to any medical treatise to support his opinion.  
Furthermore, the December 1999 medical opinion by the VA 
staff cardiologist noted after a study of the veteran's 
medical records and a literature review that it was 
extraordinarily unlikely that the malaria contributed to the 
veteran's death.  The Board finds that as the medical expert 
had the veteran's medical records from service to the time of 
this death, and conducted research on the relationship 
between malaria and heart failure, his December 1999 opinion 
is clearly more probative than the October 1997 opinion, and 
that the preponderance of the evidence is against the 
appellant's claim.  


Entitlement to Dependency and Indemnity Compensation

Under the provisions of 38 U.S.C.A. § 1318, dependency and 
indemnity compensation benefits shall be paid to a deceased 
veteran's surviving spouse in the same manner as if the 
veteran's death is service connected when the following 
conditions are met: the veteran's death was not caused by his 
own willful misconduct; and the veteran was in receipt of or 
for any reason (including receipt of military retired or 
retirement pay or correction of a rating after the veteran's 
death based on clear and unmistakable error) was not in 
receipt of but would have been entitled to receive 
compensation at the time of death for a service-connected 
disability that either: was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 or more years immediately preceding death; or 
was continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  38 U.S.C.A. § 
1318; 38 C.F.R. § 3.22.

Entitlement to dependency and indemnity compensation benefits 
may be established if the veteran was "entitled to receive" 
benefits based on a total disability rating, regardless of 
whether such benefits were actually received.  Dependency and 
indemnity compensation benefits may be awarded if the 
evidence in the veteran's claims file at the time of his 
death, when evaluated in accordance with the law then in 
effect or made retroactively applicable, shows that the 
veteran would have been hypothetically entitled to a 
different decision on a compensation issue.  Green v. Brown, 
10 Vet. App. 111 (1997). 

A VA claimant may receive dependency and indemnity 
compensation benefits under any one of the three following 
theories: (1) If the veteran was in actual receipt of 
compensation at a total disability rating for 10 consecutive 
years preceding death, see 38 U.S.C. § 1318(b)(1); (2) if the 
veteran would have been entitled to receive such compensation 
but for clear and unmistakable error (CUE) in previous final 
RO decisions and certain previous final Board decisions; or 
(3) if, on consideration of the "evidence in the veteran's 
claims file or VA custody prior to the veteran's death and 
the law then or subsequently made retroactively applicable", 
the veteran hypothetically would have been entitled to 
receive a total disability rating for a period or periods of 
time, when added to any period during which the veteran 
actually held such a rating, that would provide such a rating 
for at least the 10 years immediately preceding the veteran's 
death.  Cole v. West, No. 97-679 (U.S. Vet.App. Dec. 23, 
1999).  

The evidence of record establishes that the veteran's 
immediate cause of death was pneumonia, and that underlying 
or contributing causes included Alzheimer's, congestive heart 
failure, and cardiomyopathy.  There is no evidence that 
establishes that the veteran's cause of death was due to his 
own willful misconduct.  As noted above, the veteran's only 
service connected disabilities included the residuals of a 
shell fragment wound of the left foot, which was evaluated as 
20 percent disabling, and malaria, which was evaluated as 
zero percent disabling.  The veteran had a combined 20 
percent evaluation, effective from June 1947.  

The Board finds that the appellant is not entitled to 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318.  The medical evidence of record does not 
establish that the veteran would have been entitled to 
receive compensation at the time of death for a service- 
connected disability that either was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death 
or was continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.

The Board points out that the law in effect in June 1947 and 
at the time of the veteran's death in June 1997 is 
essentially the same as the law currently in effect for the 
determination of a total rating.  The pertinent regulations 
essentially provide that a total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation; provided, that permanent total disability shall 
be taken to exist when the impairment is reasonably certain 
to continue throughout the life of the disabled person.  See 
38 C.F.R. § 2.1165 (1938 & Supp. 1947); 38 C.F.R. § 4.15 
(1996).

The record reveals a 20 percent evaluation was assigned to 
the veteran's service connected residuals of a shell fragment 
wound to the left foot from the time of service separation in 
1946 to the time of the veteran's death in 1997.  A 10 
percent evaluation was assigned for the veteran's malaria 
effective from discharge, and this evaluation was reduced to 
zero percent in an April 1947 rating decision, effective from 
June 1947.  At no time was a 100 percent evaluation assigned 
to the service-connected disability.

The Board finds that the evidence in the claims folder at the 
time of the veteran's death does not establish that he was 
"entitled to receive" compensation for service- connected 
disability that was continuously rated totally disabling by a 
schedular or unemployability rating for a period of 10 or 
more years immediately preceding death; or was continuously 
rated totally disabling by a schedular or unemployability 
rating from the date of the veteran's discharge or release 
from active duty for a period of not less than five years 
immediately preceding death.

The Board points out that there is no medical evidence, which 
was part of the record at the time of the veteran's death, 
that is dated within 10 years of the veteran's death in 1997.  
There is no medical evidence describing the severity of the 
veteran's service-connected disability during the years 
immediately preceding his death or which establishes that the 
service-connected disability prevented the veteran from 
securing or following a substantially gainful occupation.  
See 38 C.F.R. §§ 4.15, 4.16 (1996).  Thus, the Board 
concludes that the record does not establish that the 
veteran's service-connected disability was totally disabling 
within ten years of the veteran's death.

The Board also finds that the evidence of record does not 
establish that the service-connected residuals of a shell 
fragment wound of the left foot and malaria combined to be 
totally disabling from service separation and for a period of 
not less than five years immediately preceding death.  March 
1946 service medical records dated less than two weeks prior 
to the veteran's separation from service indicate that the 
symptoms resulting from the shell fragment wound consisted of 
pain and aching of the foot on prolonged exercise.  He was 
noted to have had a recent exacerbation of malaria.  On a May 
1949 VA examination, the veteran stated that he experienced 
pain in his left foot at all times.  This became worse when 
he walked too much, and had required him to build up his 
shoe.  He also experienced slight attacks of malaria, with 
the last attack coming three to four months previously.  The 
veteran treated himself for these attacks.  On examination, 
there was a scar approximately one and a half inches long and 
about a half inch wide at its widest part in the lateral 
plantar service, proximal to the head of the first 
metatarsal.  The scar was very thin, and apparently not 
adherent.  There was no muscle, bone, tendon, or nerve 
injury.  An X-ray study was normal.  The diagnosis was left 
foot, residuals of a shrapnel wound, small scar, and a 
history of malaria, no residuals found.  

The Board finds that the evidence of record fails to 
establish that the veteran's service connected disabilities 
were totally disabling at the time of service separation.  
The evidence shows that the veteran had subjective reports of 
pain in his left foot, which became worse on prolonged 
exercise.  He also had reports of fever every few months.  
However, the Board finds that the evidence of record does not 
establish that the veteran was precluded from all forms of 
employment or that the service-connected disabilities 
rendered it impossible for an "average man" to follow any 
occupation similar to that of the disabled veteran at the 
time of enlistment.  See 38 C.F.R. § 2.1165 (1938).  The 
Board finds that this medical evidence does not establish 
that the service-connected disabilities rendered it 
impossible for the veteran to follow his occupation prior to 
service, which was a transformer assembler.  Furthermore, the 
Board points out that there is no medical evidence of record 
which establishes that the service-connected disabilities 
were totally disabling at any time prior to the veteran's 
death.  There is no showing of error in previous rating 
actions assigning the evaluations for his service-connected 
disabilities from 1946 to 1982.  There is no medical evidence 
of recurrence of malaria in the years following service.  The 
veteran complained of fever and weak spells at the time of 
his 1954 examination, but the examiner at that time did not 
attribute the complaints to malaria.  The residuals of shell 
fragment wounds to the left foot are not shown to have 
changed significantly over the years.  Neither disability 
even approached the symptomatology to support a total 
schedular rating at any time after service.  See 38 C.F.R. 
Part 4, §§ 4.73, 4.88, Diagnostic Codes 5310-5312 and 
6304(1999).  As noted above, there is no medical evidence of 
record which is pertinent to the service-connected 
disabilities and which is dated within ten years of the 
veteran's death in 1997 and at no time prior to that time did 
the service-connected disabilities warrant a total rating.

In conclusion, the Board finds that the evidence does not 
establish that the veteran was in receipt of or was not in 
receipt of, but would have been entitled to receive, 
compensation at the time of death for a service-connected 
disability that either was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 or more years immediately preceding death; or 
was continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  Thus, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim, and the claim is denied.  38 U.S.C.A. 
§ 1318; 38 C.F.R. § 3.22. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 

Entitlement to dependency and indemnity compensation benefits 
is denied. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

